Title: From George Washington to Major General Horatio Gates, 17 December 1778
From: Washington, George
To: Gates, Horatio


  
    Sir.
    Middlebrook [N.J.] Head Quarters 17th Decr 1778.
  
I have to acknowlege your favor of the 23 Ulto.
General Heath by a letter towards the beginning of last month informed that there were some sick officers and men of the Convention troops, and some officers having families, who could not proceed with the other troops to Charlotte’s Ville by a land march; and their going by sea was proposed. I did not think myself authorised to decide in the matter—and therefore refered it to Congress—who have been pleased to direct me to act on the occasion as I might judge best. I shall have no objection to your giving permission to the officers and men under the above description, with their attendants to go by sea to the falls of James River—if it should be their choice—as it will be a less fatiguing—and a more expeditious mode of conveyance. From thence they can proceed to the place assigned for their general quarters without any great difficulty. If they deem a water conveyance eligible, I must request you to obtain an exact return of the officers and men—and the paroles of the former—that the whole will perform the voyage and go to Charlotte’s Ville. You will also be pleased to give the necessary pass-ports for the vessel or vessels they may imploy for the purpose.
I have detained this answer for some days, in expectation that a meeting of Commissioners on our part, and on the part of Sir Henry Clinton to settle an exchange of the convention prisoners would have precluded the necessity of their voyage—But the commissioners have broke up without being able to negociate the exchange. I am sir Your most obt Servt

  Go: Washington

